EXHIBIT 10.53

KB HOME
2014 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
This Stock Option Agreement (“Agreement”) is made on [DATE] (“Award Date”) by
and between KB Home, a Delaware corporation (“Company”), and [NAME] (“Holder”).
Capitalized terms used in this Agreement and not defined herein have the
respective meanings given to them in the KB Home 2014 Equity Incentive Plan
(“Plan”).
A G R E E M E N T
1.    Award. Subject to the terms of the Plan and this Agreement, the Company
hereby grants to Holder an option (“Option”) to purchase from the Company an
aggregate of [SHARE #] shares of Common Stock of the Company, at the purchase
price of $[VALUE] per share, the Option to be exercisable as hereinafter
provided. A copy of the Plan is attached hereto and/or is available upon
request, and is made a part hereof.
2.    Vesting. Subject to Section 3 below, the Option shall vest and be
exercisable in accordance with the dates and terms specified in the following
vesting schedule so long as Holder does not experience a Termination of Service
prior to the applicable vesting dates set forth below:


On
 
Shares Subject to Purchase
 
 
 
[DATE]
 
33 1/3% of Grant
[DATE]
an additional
33 1/3% of Grant
[DATE]
an additional
33 1/3% of Grant

Upon a Termination of Service, the portion of the Option that is unvested and
unexercisable as of the date of such termination shall immediately expire
without any consideration therefor.
3.    Additional Vesting Terms. Without limiting the generality of the
foregoing, it is understood and agreed that the Option is subject to the
following additional terms and conditions and to the terms and conditions of the
Plan:
(a)     100% of the Option will vest and become immediately exercisable upon
Holder’s Termination of Service as a result of Retirement, death or Disability.
The Company shall have the sole right to determine whether Holder’s Termination
of Service constitutes a Retirement. “Disability” means (i) “disability” as
defined in any employment agreement then in effect between Holder and the
Company or applicable Affiliate or (ii) if not defined therein, or if there
shall be no such agreement, “disability” as defined in the long-term disability
plan then maintained by the Company or the applicable Affiliate, or (iii) if
there shall be no plan, a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, where such impairment causes
Holder to be unable to perform in all material respects his or her duties and
responsibilities to the Company or applicable Affiliate or any substantially
similar duties and responsibilities. The Company shall have the sole right to
determine whether Holder’s Termination of Service constitutes a Disability.
(b)    The Committee, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the unvested Option at any
time, subject to the limitations on acceleration of vesting set forth in the
Plan. If and to the extent so accelerated, the applicable balance of the Option
shall vest as of the date or upon the occurrence of the condition specified by
the Committee.






--------------------------------------------------------------------------------



4.    Exercise of Option.
(a)    The Option, to the extent vested, shall in any event cease to be
exercisable and shall expire and terminate to the extent not exercised on the
earlier of the following:
(i)
the close of business on [DATE] (“Option Term Date”);

(ii)
ninety (90) calendar days after Holder’s Termination of Service for any reason
other than for cause (as determined by the Company), Retirement, death or
Disability;

(iii)
the Option Term Date in the event of Holder’s Termination of Service as a result
of Retirement, death or Disability;

(iv)
the earlier of one (1) year after the date of Holder’s Termination of Service or
the Option Term Date in the event of Holder’s death following a Termination of
Service for any reason other than for cause (as determined by the Company),
Retirement or Disability, but prior to the scheduled termination of the Option
in accordance with this Section 4(a); or

(v)
five (5) calendar days after the date of Holder’s Termination of Service if for
cause (as determined by the Company).

(b)    Any exercise of the vested Option shall be made by giving the Company
written or electronic notice of exercise specifying the number of shares to be
purchased. The notice of exercise shall be accompanied by any additional
documents required under the Plan and by full payment of the purchase price and
any applicable withholding taxes. Payment may be made by (i) cash or check,
(ii) shares of Common Stock owned by Holder (which are not the subject of any
pledge or other security interest) having a Fair Market Value on the date of
delivery equal to the aggregate payment required, or (iii) delivery of a written
or electronic notice that Holder has placed a market sell order with a broker
with respect to shares then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate payment required (so long
as payment of such net proceeds is then made to the Company upon settlement of
such sale); provided that Holder may elect to have the Company withhold shares
otherwise issuable upon exercise of the Option in satisfaction of any applicable
tax withholding obligation.
(c)     Holder (or Holder’s estate or permitted beneficiary(ies) in the event of
Holder’s death) shall have none of the rights of a stockholder of the Company
with respect to shares of Common Stock subject to the Option until Holder (or
Holder’s estate or permitted beneficiary(ies)) becomes the record owner of such
shares following exercise of the Option in accordance with the terms of this
Agreement.
5.    No Obligation. Neither the execution and delivery of this Agreement nor
the granting of the Option shall confer upon Holder any right to be employed or
engaged in any capacity by the Company or any Affiliate, or to continue in such
employment or engagement, or shall interfere with or restrict in any way the
rights of the Company and any Affiliate, which rights are hereby expressly
reserved, to discharge Holder at any time.
6.    Additional Terms and Adjustments. The Option is subject to all of the
terms and conditions of the Plan, including without limitation, any terms,
rules, or determinations made by the Committee pursuant to its authority under
the Plan and Plan provisions on adjustment of awards, non-transferability,
satisfaction of tax requirements and compliance with other laws.
7.    Additional Restrictions. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Holder or other subsequent transfers by Holder of any
shares of Common Stock issued to Holder as a result of the exercise of this
Option in accordance with the term of this Agreement, including without
limitation

2



--------------------------------------------------------------------------------



(a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company’s
securities, (c) stock ownership or holding requirements and (d) the required use
of a specified brokerage firm for such resales or other transfers.
8.    Non-Transferability. The Option may not be sold, pledged, assigned or
transferred in any manner other than as permitted by the Plan.
9.    Notice. Any notice given hereunder to the Company shall be addressed to
the Company at its corporate headquarters, attention Senior Vice President,
Human Resources, and any notice given hereunder to Holder shall be addressed to
Holder at Holder’s address as shown on the records of the Company.
10.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous oral and written
agreements and understandings relating to such subject matter. Holder agrees to
be bound by the terms and conditions of this Agreement and of the Plan, and that
in the event of any conflict between this Agreement and the terms of the Plan,
the terms of the Plan shall prevail. All designations, determinations,
interpretations, and other decisions under or with respect to this Agreement or
the Option will be within the sole discretion of the Committee, may be made at
any time and will be final, conclusive, and binding upon all persons, including,
but not limited to, the Company, any Subsidiary, Holder, any stockholder and any
employee of the Company or any Affiliate. HOLDER ACKNOWLEDGES AND AGREES THAT
THE COMMITTEE SHALL ADMINISTER THIS AGREEMENT AND THE OPTION, AND THAT HOLDER IS
BOUND BY, AND THE OPTION IS SUBJECT TO, ANY TERMS, RULES OR DETERMINATIONS MADE
BY THE COMMITTEE.
11.    California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California.
12.    Section 409A. The Option is intended to be exempt from the requirements
of Section 409A of the Code, and this Agreement shall be interpreted in a manner
consistent with such intent. Notwithstanding anything to the contrary in the
Plan or in this Agreement, Holder agrees that Holder (or Holder’s estate or
permitted beneficiary(ies)) shall be solely responsible for the satisfaction of
all taxes, interest and penalties that may be imposed on Holder or for Holder’s
account in connection with the Option (including, without limitation, any taxes,
interest and penalties under Section 409A), and neither the Company nor its
Affiliates shall have any obligation to reimburse, indemnify or otherwise hold
Holder (or Holder’s estate or permitted beneficiary(ies)) harmless from any or
all of such taxes, interest or penalties.
13.    Rescission. This Agreement and the grant of the Option evidenced hereby
shall be subject to rescission by the Company if an executed original of this
Agreement executed by Holder is not received by the Company within four weeks of
the Award Date.
14.    Compliance with Laws. Holder acknowledges that the Plan and this
Agreement are subject to compliance with all applicable laws and regulations,
the rules of any Securities Exchange, and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. The Option shall be
subject to such restrictions, and Holder shall, if requested by the Company,
provide such assurances and representations to the Company as the Company may
deem necessary or desirable to assure compliance with all applicable legal
requirements.
15.    General. If any provision of this Agreement is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to Holder or the
Option, or would disqualify the Option under

3



--------------------------------------------------------------------------------



any law deemed applicable by the Committee, such provision will be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of this Agreement, such provision will be stricken as to
such jurisdiction, and the remainder of this Agreement will remain in full force
and effect. Headings are given to the Sections and subsections of this Agreement
solely as a convenience to facilitate reference. Such headings will not be
deemed in any way material or relevant to the construction or interpretation of
this Agreement or any provision thereof and, in the event of any conflict, the
text of this Agreement, rather than such titles or headings, will control.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and Holder have
executed this Agreement as of the day and year first above written.
KB HOME
By:
Jeffrey T. Mezger

President and Chief Executive Officer
HOLDER:
By:___________________________
[NAME]
Date: _________________________



4

